DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 has been considered by the examiner.
Accordingly, the information disclosure statements (IDS) submitted on 03/02/2021 and 03/07/2022 have been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shrivastava et al. (US 2012/0293855; already of record).
Regarding claims 2 and 6, Shrivastava discloses, an insulated glass unit (IGU) (Figs. 1A-6b) comprising:
 at least two panes (Para. 0026 and 105, 115), at least one of which is an electrochromic (EC) pane including an EC device (Para. 0029); 
an window controller (140 and “MASTER CONTROL”) configured to control the EC device (Para. 0034 and 0040); and 
a separator (110, 120) disposed between the at least two panes, the at least two panes being sealed to the separator, thereby forming a primary seal (Para. 0030 and 110, 120), 
wherein the window controller is wired (130, 145) to the EC device and is configured to communicate with a remote controller and to receive power via the same conductor (Para. 0040-0041), and wherein the window controller is configured to receive a voltage of 48 Volts from the conductor (Para. 0040).
Regarding claims 3, 7, 13 and 19, Shrivastava discloses, the window controller is configured to communicate with the remote controller via an Ethernet protocol (Para. 0043 and 0054).
Regarding claims 4, 8, 14 and 20, Shrivastava discloses, the window controller is configured to communicate with the remote controller via a Power over Ethernet protocol (Para. 0043 and 0054).
Regarding claims 5, 11, 17 and 22, Shrivastava discloses, power and communication functions of the window controller are combined on a single chip (Para. 0044).
Regarding claim 9, Shrivastava discloses, a logic device of the window controller is positioned at least partially in between the at least two panes (Para. 0043-0044).
Regarding claim 10, Shrivastava discloses, a secondary seal applied around perimeter edges of the IGU, wherein the window controller is positioned at least partially in the secondary seal (Para. 0011 and 0028).
Regarding claim 12, Shrivastava discloses, a window controller (Figs. 1A-6B) comprising: 
a power converter (220) configured to receive a voltage of 48 Volts (Para. 0040) and convert the voltage of 48 Volts to power requirements of an electrochromic (EC) device of an EC pane (Para. 0041-0042); 
a microcontroller (220) including a logic for controlling the EC device (Para. 0041); and 
a communication circuit for communicating with a remote controller and the microcontroller (Para. 0043 and 0054), 
wherein the window controller is configured to receive power and communicate with the remote controller via the same conductor, the conductor providing the voltage of 48 Volts (Para. 0040-0042).
Regarding claim 15, Shrivastava discloses, communicating with the remote controller and the microcontroller comprises receiving and sending commands from and to the remote controller and receiving and sending input from and to the microcontroller (Para. 0041-0044).
Regarding claim 16, Shrivastava discloses, the power converter is configured to convert the voltage of 48 Volts to a reduced voltage between 2 Volts and 10 Volts (Para. 0041).
Regarding claim 18, Shrivastava discloses, a network of electrochromic (EC) windows (Figs. 1A-6B), the network comprising: 
a plurality of EC windows (135, 305, 430) each having an EC device (Para. 0029) and an associated localized window controller (140, “MASTER CONTROL”), each localized window controller being connected to a power source and to a remote controller by a conductor (130, 145), 
wherein the localized window controllers are configured to communicate with the remote controller and to receive power via the same conductor (Para. 0040-0041), and wherein the localized window controllers are configured to receive a voltage of 48 Volts from the conductor (Para. 0040).
Regarding claim 21, Shrivastava discloses, each localized window controller is an onboard window controller (Para. 0032 and 0054).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnum et al. (US 2020/0241379), Barnum et al. (US 2020/0257179) and Anderson (JP 4139109) discloses a window assembly comprising an electrochromic (EC) pane including an EC device and a window controller configured to communicate with a remote controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/30/2022